EXHIBIT 23.1 Consent of Independent Registered Public Accounting Firm We consent to the use in this Registration Statement on Form S-1 of Advanced Medical Isotopes Corporation of our report dated May 8, 2012, relating to our audits of the consolidated financial statements appearing in the Prospectus, which is part of this Registration Statement. We also consent to the reference to our firm under the captions "Experts" and all other references to our firm included this Prospectus. /s/ HJ & Associates, LLC HJ & Associates, LLC Salt Lake City, Utah March 23, 2012
